In a habeas corpus proceeding, relator appeals from an order of the Supreme Court, Dutchess County, entered April 14, 1961 after a hearing, which dismissed the writ and remanded him to the custody of respondent. Relator, serving a sentence imposed upon him as a multiple offender in 1950, claimed that an earlier indictment to which he pleaded guilty in 1940 was faulty; that the 1940 sentencing court had no jurisdiction because he was deprived of counsel therein; and that the 1940 judgment was invalid because the requirements of section 480 of the Code of Criminal Procedure were omitted by the sentencing court. Order affirmed. No opinion. Beldock, P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur.